Citation Nr: 0425748	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip and side 
disability including consideration of service connection as 
secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a neck disability 
including consideration of service connection as secondary to 
a service-connected right knee disability.

3.  Entitlement to service connection for a back disability 
including consideration of service connection as secondary to 
a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to April 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for a hip, back, neck, and left side 
disability, as secondary to a service-connected right knee 
arthritis disability.  The Board notes that the RO, in March 
2003, readjudicated the veteran's claims under the VCAA.  
However, the veteran's claims remained denied.

The appeal of the claim for service connection for a back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have a current disability of the 
left hip or side.

2.  A left hip and side disability, if any, is not the result 
of a disease or injury incurred in service and is not 
proximately caused or aggravated by service-connected 
traumatic arthritis of the right knee.

3.  A neck disability, including arthritis of the neck or 
cervical spine, is not the result of a disease or injury 
incurred in service, may not be presumed to have been 
incurred in service, and is not proximately caused or 
aggravated by service-connected traumatic arthritis of the 
right knee.

CONCLUSIONS OF LAW

1.  A left hip and side disability, if any, was not incurred 
in active service and is not the proximate result of 
service-connected traumatic arthritis of the right knee.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2003).

2.  A neck disability, including arthritis of the neck or 
cervical spine, was not incurred in active service and is not 
the proximate result of service-connected traumatic arthritis 
of the right knee; arthritis of the neck or cervical spine 
may not be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.


Notice

With regard to the issue of entitlement to service connection 
for a left hip and side or a neck disability, as secondary to 
a service-connected right knee disability, the Board notes 
that a VA letter issued in March 2001 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in her possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for service connection for a hip and side, 
neck, and back disability, as secondary to a service-
connected right knee disability was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims for service connection for a hip and 
left side disability and a neck disability, as secondary to a 
service-connected right knee disability.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Background

Service medical records reflect no complaints or findings 
relevant to a left hip or side disorder.  In March 1978, the 
veteran was seen for complaints of pain in the left shoulder 
area for five days after lifting heavy objects.  He reported 
that the pain radiated down his arm with tingling in his 
fingers.  The assessment of a nurse who first saw the veteran 
was a pinched nerve.  Cervical spine x-rays were ordered, and 
the veteran was referred to a doctor who, following 
examination, noted an assessment of left shoulder pain of 
questionable etiology.  The doctor indicated that he or she 
doubted that there was a pinched nerve but that it was 
possible.  The x-ray report pertaining to the cervical spine 
and left shoulder reflected no significant abnormalities.  
The veteran was to return to the clinic if the pain 
continued.  There were no further complaints or findings 
relevant to a neck or cervical spine disorder in service.  

In his June 1999 claim for service connection for a left hip 
and side disorder and a neck disorder, the veteran contended 
that the traumatic arthritis of his right knee, for which 
service connection had been granted in 1984, had spread from 
his knee to his left hip and side and to his neck.

VA outpatient treatment records and medical records from an 
Army hospital reflect no complaints or findings relevant to a 
left hip or side disorder or a neck disorder although one 
treatment report, dated in December 1993, from the Army 
hospital showed a complaint of right hip pain.  The 
assessment was hip discomfort.

A VA joints examination, dated in May 2003, showed that the 
veteran reported a 25-year history of hip problems but 
indicated that he had never been seen or evaluated for such 
condition.  He noted that he experienced pain with prolonged 
walking and sitting and standing.  He rated the discomfort a 
4/10.  On examination, the examiner reported that the veteran 
had full range of motion of the left hip with moderate 
discomfort on abduction.  The examiner further indicated that 
there was no laxity, instability, edema, or crepitus.  His 
impression was left hip pain.  The examiner further noted 
that x-rays were normal and that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic left hip disorder or residual thereof.  The examiner 
expressed the opinion that was unlikely that the veteran's 
left hip complaints were related to his history of right knee 
trauma.

On a VA spine examination report, dated in May 2003, the 
examiner noted that the veteran indicated that he hurt his 
neck in a rollover accident in Vietnam but was uncertain 
whether he was seen or evaluated at that time.  The veteran 
further reported that he had not been seen or evaluated since 
that time and was not under any active treatment for his neck 
pain.  He also indicated that the pain was 8/10.  On 
examination, the examiner noted that the veteran had full 
active and passive range of motion of the cervical spine with 
slight crepitus heard on range of motion to the left.  The 
examiner further reported that the veteran did not have any 
palpable deformities, laxity, instability, fixed deformity, 
or postural abnormalities.  His impression was claimed 
history of neck pain.  He further noted that x-rays indicated 
degenerative changes at C6-7.  The examiner rendered an 
opinion that it was unlikely that the veteran's neck pain was 
related to any service-connected injuries or any knee injury, 
noting that the veteran had not been seen or evaluated for 
any neck problems while in the military or since being out of 
the military.  The examiner further noted that the veteran 
claimed to have severe pain at the rate 8/10 level but 
managed to work full time as a maintenance worker.

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

1.  Left hip and side

In this case, the Board notes that the medical evidence of 
record does not establish the existence of a current left hip 
or left side disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In this regard, VA compensation is paid to 
compensate for disability which presently impairs earning 
capacity, not to compensate for disability which may have 
existed in the past but no longer exists currently.

Although during the May 2003 VA examination, the veteran 
reported that he had experienced hip problems for 25 years, 
he acknowledged that he had not been treated or evaluated 
medically for such a condition.  The only treatment report 
relevant to hip pain was the December 1993 notation in the 
Army hospital treatment records of complaints of right hip 
pain.  There were no complaints or findings of a hip or side 
disability in service.  Furthermore, the May 2003 VA examiner 
indicated that there was not enough clinical evidence to 
warrant a diagnosis of a chronic hip disability and rendered 
the opinion that the veteran's left hip complaints were not 
related to his service-connected right knee disability.  
Concerning this medical opinion, the Board observes that 
there is no evidence to the contrary.  That is, the only 
medical evidence of record is to the effect that the veteran 
does not have a current left hip or left side disability that 
is related to service or secondary to his service-connected 
right knee disability.  Although the veteran asserts that he 
has a current left hip and side disability that is secondary 
to his service-connected right knee disability, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for a left hip and 
side disability, if any, as incurred in active service or as 
secondary to a service-connected right knee disability.

2.  Neck

Concerning the claim for service connection for a neck 
disability, the Board notes that the May 2003 VA examiner 
indicated that the veteran has a current neck disability, 
namely, degenerative changes of the cervical spine.  However, 
an x-ray of the cervical spine in service in March 1978 
reflected no abnormalilities, and there is no evidence to 
show the existence of arthritis of the cervical spine in the 
year following separation from service in April 1984.  
Moreover, there is no medical evidence that the current 
arthritis of the cervical spine is the result of a disease or 
injury, if any, of the neck in service.  In this regard, the 
May 2003 VA examiner stated that it was unlikely that the 
veteran's neck pain is related to any service-connected 
injury.

Similarly, the May 2003 examiner indicated that the veteran's 
current neck disability is not etiologically related to his 
service-connected right knee disability.  In this regard, the 
Board observes that there is no evidence to the contrary.  
That is, the only medical opinion of record is to the effect 
that the veteran's neck disability is not related to his 
service-connected right knee disability.  Although the 
veteran asserts that he has a neck disability that is 
secondary to his service-connected right knee disability, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The medical evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a neck disability 
including as secondary to a service-connected right knee 
disability.

ORDER

Service connection for a left hip and side disability is 
denied.

Service connection for a neck disability is denied.


REMAND

The Board finds that this case requires remand for 
clarification of the May 2003 VA examiner's findings with 
regard to the claim for service connection for a back 
disability.  Concerning this, the Board notes that the 
examiner stated that he did not see any records of treatment 
for a back problem during service.  However, a service 
medical record dated in February 1978 reveals that the 
veteran complained of pain in the thoraco-lumbar area after 
lifting heavy objects.  He was examined by a nurse who noted 
no decrease in range of motion but found some tightness of 
muscle and spasticity on the right side.  Her assessment was 
muscle strain.  On an April 1982 Report of Medical 
Examination, the examiner noted that clinical evaluation of 
the spine was abnormal and specifically noted minimal 
thoracic dextroscoliosis which was asymptomatic.  On an April 
1982 chest x-ray report, the examiner noted that asymptomatic 
mid-thoracic dextroscoliosis had been noted in the past; 
however the April 1982 report itself showed no significant 
abnormalities.

The May 2003 VA examiner noted the finding in service of 
minimal thoracic dextroscoliosis and stated that the veteran 
was not complaining of any back pain at that time.  The 
examiner stated that "this was basically an incidental 
finding on x-ray."  In addition to not being aware of the 
complaints of thoraco-lumbar pain in service four years 
before minimal thoracic dextroscoliosis was shown, the VA 
examiner also did not seem to be aware of findings on x-rays 
reports from Radcliffe Radiology Associates, dated in 
February 1991, September 1995, and August 1999 of 
osteoarthritis and osteophytosis of the dorsal spine or 
vertebrae.  The May 2003 VA examiner noted that x-rays showed 
degenerative changes and L4-5 spondylolisthesis.  The Board 
notes that the x-ray reports referred to by the examiner are 
not in the claims file and it is not clear whether the 
studies included images of the thoracic or dorsal spine or 
just the lumbar spine.

In light of the complaints of pain in the thoraco-lumbar area 
in service in 1978, the finding of minimal mid-thoracic 
dextroscoliosis in service in 1982, the post-service x-ray 
findings of osteoarthritis and osteophytosis of the dorsal 
spine or vertebrae in 1991, 1995, and 1999, the Board 
concludes that further clarification is required regarding 
whether the veteran has a current back disability and, if so, 
whether it is the result of a disease or injury incurred in 
service.  38 C.F.R. § 3.159(c)(4).  Accordingly, the case is 
REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to state where he has 
been treated for his back condition since 
May 2003 and obtain all treatment records 
he identifies, providing him with the 
appropriate release-of-information forms 
for private medical records, if any.

3.  Arrange for the veteran to be 
scheduled for a VA examination to 
determine whether the veteran has a 
current back disability - to include a 
disability of the thoracic spine - and if 
so, whether the current back disability 
is the result of a disease or injury to 
the back in service to include the 
February 1978 complaints of thoraco-
lumbar pain, attributed to muscle strain 
and spasticity, and the April 1982 
finding of mid-thoracic dextroscoliosis.  
All indicated tests and studies should be 
accomplished.  All relevant medical 
reports should be reviewed by the 
examiner in connection with the 
examination.  

Specifically, the examiner should render 
an opinion as to whether osteoarthritis 
and osteophytosis of the dorsal spine or 
vertebrae, shown on x-ray reports from  
Radcliffe Radiology Associates, dated in 
February 1991, September 1995, and August 
1999, is related to the February 1978 
complaints of thoraco-lumbar pain, 
attributed to muscle strain and 
spasticity, in service or whether it is 
the result of the mid-thoracic 
dextroscoliosis noted in service 1982, as 
opposed to its being the result of some 
other factor or factors.  The examiner 
should also state whether the mid-
thoracic dextroscoliosis noted in service 
is a disease or a congenital or 
developmental defect.  Finally, the 
examiner should state whether current 
osteoarthritis of the spine is the result 
of service-connected traumatic arthritis 
of the right knee as opposed to its being 
the result of some other factor or 
factors.

If the examiner cannot state these 
opinions with certainty, the examiner 
should express them within a range of 
probability, e.g., whether it is more 
likely, less likely, or as likely as not 
that current osteoarthritis of the dorsal 
or thoracic spine is the result of a 
disease or injury to the back shown in 
service as opposed to its being the 
result of some other factor or factors.  
(The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
A rationale for the conclusions reached 
and a discussion of the medical 
principles involved will be of 
considerable assistance to adjudicators.  
Therefore, the examiner should provide a 
basis for his or her conclusions by 
referring to specific pertinent matters 
involved in this case or by explaining 
the nature of the disease of 
osteoarthritis and the nature of 
scoliosis and what is known about their 
causes and theirrelationship, if any, to 
each other.

4.  Readjudicate the claim for service 
connection for a back disability 
including consideration of service 
connection as secondary to a service-
connected right knee disability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



